Exhibit 10.65
EXECUTION COPY
     AMENDMENT NO. 1, dated as of September 1, 2010 (this “Amendment”), to the
Amended and Restated Employment Agreement (the “Employment Agreement”) by and
between Burger King Corporation, a Florida corporation (together with any
successor thereto, the “Company”) and Peter Smith (the “Executive”), dated as of
December 8, 2008.
          WHEREAS, pursuant to the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of September 1, 2010, by and among Burger King Holdings,
Inc., a Delaware corporation and parent company of the Company (“BHI”), Blue
Acquisition Holding Corporation, a Delaware corporation (“Parent”), and Blue
Acquisition Sub, Inc., a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Merger Sub will merge with and into BHI (the “Merger”)
and BHI will become a wholly owned subsidiary of Parent;
          WHEREAS, Executive commenced employment with the Company on
December 1, 2003;
          WHEREAS, immediately following consummation of the Merger, Executive’s
employment with the Company shall terminate and he shall become entitled to
receive certain severance payments and benefits as set forth in the Employment
Agreement.
          NOW, THEREFORE, the Company and Executive hereby agree that, subject
to and effective upon consummation of the Merger and provided that the Executive
remains continuously employed until the Effective Time of the Merger, the
Employment Agreement shall be amended as follows (it being understood that
capitalized terms that are not defined herein shall have the meanings ascribed
to such terms in the Employment Agreement):
          1. Section 3(a) of the Employment Agreement is hereby amended by
adding the following paragraph at the end thereof:
     “Notwithstanding the foregoing, the Company and Executive acknowledge and
agree that immediately following the consummation of the Merger (as defined in
the Agreement and Plan of Merger, dated as of September 1, 2010, by and among
Burger King Holdings, Inc., Blue Acquisition Holding Corporation, and Blue
Acquisition Sub, Inc. (the “Merger Agreement”)), Executive shall incur a
Separation from Service and that such Separation from Service shall constitute a
termination without Cause, thus entitling Executive to receive the severance
payments and benefits set forth in Section 9(f)(i) hereof pursuant to the terms
thereof.”

 



--------------------------------------------------------------------------------



 



          2. Section 5 of the Employment Agreement is hereby amended to provide
that the current language therein shall be contained in a new Section 5(a).
          3. A new Section 5(b) shall be added to the Employment Agreement to
read as follows:
“(b) Upon consummation of the Merger, Executive shall become entitled to receive
(x) a lump sum cash payment representing a pro-rata target annual bonus for the
fiscal year of the Company in which the Merger occurs and (y) an additional lump
sum payment equal to $1,097,518. The lump sum amounts referred to herein shall
be paid within five (5) days following the Effective Time (as defined in the
Merger Agreement).”
          4. Section 6 of the Employment Agreement shall cease to apply as of
the Effective Time. In connection with the Merger, Executive shall have the
rights described in Section 3.04 of the Merger Agreement with respect to his
outstanding equity awards.
          5. The Employment Agreement is hereby amended to add the following new
flush paragraph immediately following Section 9(f)(i)(A):
“Notwithstanding the foregoing, the portion of the amount described in Section
9(f)(i)(A) above (such amount, the “Severance”) equal to two times (2x) the
lesser of (1) the sum of Executive’s “annualized compensation” within the
meaning of Code Section 409A and (2) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) (i.e., with
respect to 2010, $245,000) (such portion, the “Safe Harbor Amount”) shall be
payable within two (2) days following the Date of Separation from Service. The
remaining portion of the Severance, if any, shall be payable as set forth in
Section 9(f)(i)(A) above; provided, that the Safe Harbor Amount shall reduce the
Severance installments to be paid during the payment period described in
Section 9(f)(i)(A) in chronological order such that any payment to be made
during month seven (7) following the Date of Separation from Service shall be
reduced first, any payment to be made during month eight (8) following the Date
of Separation from Service shall be reduced next, and so on until 100% of the
Safe Harbor Amount has been fully taken into account.”
          6. Section 9(f)(i)(B) of the Employment Agreement shall cease to apply
as of the Effective Time.
          7. Section 9(f)(i)(C) of the Employment Agreement is hereby amended to
replace the words “one year” with the word “second”.

2



--------------------------------------------------------------------------------



 




          8. Section 10(b) of the Employment Agreement is hereby amended by
replacing the term “one (1) year” with the term “two (2) year”.
          9. Section 10(c) of the Employment Agreement is hereby amended by
replacing the term “one (l)-year” with the term “two (2) year”.
          10. The Employment Agreement, except as expressly modified hereby,
shall remain in full force and effect.
          11. This Amendment shall become effective, and is expressly
contingent, upon the occurrence of the Effective Time and the Executive
remaining continuously employed through the Effective Time and in the event that
the Effective Time does not occur, this Amendment shall be void ab initio.
          12. This Amendment shall be governed by and construed in accordance
with the laws of the State of Florida without reference to principles of
conflicts of laws.
[signature page follows]

3



--------------------------------------------------------------------------------



 



          Intending to be legally bound hereby, the parties have executed this
Amendment as of the date first set forth above.

            BURGER KING CORPORATION,
      by   /s/ John W. Chidsey         EXECUTIVE,             Peter Smith       
 

 



--------------------------------------------------------------------------------



 



          Intending to be legally bound hereby, the parties have executed this
Amendment as of the date first set forth above.

            BURGER KING CORPORATION,
      by           EXECUTIVE,
      /s/ Peter Smith       Peter Smith           

 